DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 does not depend on claim 1.  The recitation of “claim 1” is to be changed to “claim 11”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,961,705 (“705” hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application essentially recites the same limitations as the claims of 705 with the exception that the instant application is slightly broader than the claims as recited in 705.  For instance, claim 1 of 705 requires that “the transmission code is used to isolate signals transmitted by the selected set of client devices from each other”, wherein claim 21 of the instant application does not require such isolation.  As can be seen the instant application is broader because it doesn’t necessarily disclose what the transmission code isolates signals transmitted from the client devices from.  With respect to claim 11, 705 additionally recites “wherein the transmission code comprises a unique code operable to isolate signals transmitted by the power reception apparatus from other power reception apparatuses in the wireless power delivery environment”.  This is not recited in the instant application. Claim 17 of 705 and the instant application are similar of essentially the same reasons as discussed above with respect to claim 1.
As can be seen the claims of the instant application and the claims of 705 recite essentially the same limitations with the exception that the claims of the instant application are slightly broader (e.g. lacks some of the claimed limitations of 705).  It would have been obvious to one of ordinary skill in the art at the time of the invention to remove the additional circuitry/method steps of 705, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  One would have been motivated to do so for the purpose of simplifying circuit/system operations.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,517,127 (“127” hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application essentially recites the same limitations as the claims of 127 with the exception that the instant application is broader than the claims as recited in 127.  For instance, claim 1 of 127 requires a “means for establishing a wireless communication link…”, “means for processing client-specific information”… and “a means for sending a transmission code to each of the selected set of client devices, wherein the transmission code is used to isolate signals transmitted from the selected set of client devices”, wherein claim 21 of the instant application merely requires controls circuitry that provides essentially the same functionality of the above claimed “means for”.  As can be seen the instant application is broader because it doesn’t necessarily all the devices and circuitry associated with the “means for” associated with the means plus function interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  As can be seen the claims 22-40 either include additional elements or recite means/steps for that are essentially recited in a broader fashion in the claims of the instant application with respect to the claims of 127.
As can be seen the claims of the instant application and the claims of 127 recite essentially the same limitations with the exception that the claims of the instant application are broader (e.g. lacks some of the claimed limitations of 127).  It would have been obvious to one of ordinary skill in the art at the time of the invention to remove the additional circuitry/method steps of 127, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  One would have been motivated to do so for the purpose of simplifying circuit/system operations.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,083,030 (“030” hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application essentially recites the same limitations as the claims of 303 with the exception that the instant application is broader than the claims as recited in 303.  For instance, claim 1 of 303 requires “a beacon beat schedule” as well as the “beacon transmission schedule” as recited in claim 21 of the instant application. Claim 21 of the instant application does not require such “a beacon beat schedule”.  As can be seen the claims 22-40 either include additional elements or recite circuitry/steps for that are essentially recited in a broader fashion in the claims of the instant application with respect to the claims of 303.
As can be seen the claims of the instant application and the claims of 303 recite essentially the same limitations with the exception that the claims of the instant application are broader (e.g. lacks some of the claimed limitations of 303).  It would have been obvious to one of ordinary skill in the art at the time of the invention to remove the additional circuitry/method steps of 303, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  One would have been motivated to do so for the purpose of simplifying circuit/system operations.

Allowable Subject Matter
Claims 21-40 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849